Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 28, 2021 has been entered.

Claims 83-100 have been added.  Claims 1-24, 28-54, 56-65, and 67-100 are pending. Claims 1-24, 28-53, 61, and 71-82 were previously withdrawn as drawn to non-elected inventions or species. Accordingly, claims 54, 56-60, 62-65, 67-70, and 83-100 are under consideration.


MAINTAINED REJECTIONS
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claim(s) 54, and 56-59 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhat (Bhat et al. Patent No.: US 8741291 B2, Publication Date: 2014-06-03, cited in IDS).
Claim 54, and 56-59 is drawn to a linker-antibody conjugate of Formula IA or a pharmaceutically acceptable salt thereof:

    PNG
    media_image1.png
    94
    249
    media_image1.png
    Greyscale

 wherein R is reactive handle (e.g. azide); m is 8; n is 1; p is 2; and AB is an antibody. The compound of claim 54 is also referred to as compound G in the instant application (page 18, Applicant’s Remarks filed 2021-01-29)
Bhat teaches Multifunctional Antibody Conjugates (MAC), comprising an antibody with at least a fragment of a light chain constant kappa region comprising Lysine 188 according to Kabat numbering; a linker comprising the formula X-Y-Z, where in Z is a group covalently connected to the antibody through the side chain of Lysine 188, Y is a linear or branched biologically compatible connecting chain (linker), and X is a group covalently connected to at least one Effector Moiety (Abstract, claims 1-11 and 16).

Bhat teaches the Effector Moiety maybe a therapeutic agent, protein peptide, nucleic acid, aptamers, small molecule, protein agonist, protein antagonist, metabolic regulator, hormone, toxin, growth factor or other regulatory protein or a diagnostic agent that maybe easily detected or visualized (col. 10, lines 50-55, claim 10).
Bhat teaches the linker may has a linear stretch of between 5-15 atoms, or 15-30 atoms, or up to 200 atoms (col. 12, para. 7). Typical examples of these types of linker would be those based on straight or branched chain hydrocarbon or polyethylene glycols of varying lengths. These may incorporate other groups, e.g. aromatic or non-aromatic rings, halogens, esters, sulfonyls, and so on (col. 13, para. 2, structure 8.3 on col. 77-78).
Bhat teaches the linker may comprise the formula: -X-Y-Z-; wherein X is the attachment group to the Effector Moiety, Y is a spacer region, and Z is an attachment moiety the side chain of a lysine or cysteine residue on an antibody. In some aspects, the linker may be of the formula XYZ* when unbound to the antibody, where Z* is a leaving group, such that when conjugated to the antibody, the leaving group Z* reacts with the conjugation site of the antibody to form the conjugated linker XYZ (generate XYZ-antibody conjugate). (col. 13, para. 3)
Bhat teaches that X (reactive group) may be selected so as to enable a specific directional covalent linking strategy to the Effector Moiety. X may be selected from the 
Bhat teaches that at least about 50-80% of the Effector Moiety in the composition or sample is conjugated to Lysine 188 (claim 18-20).
	Bhat teaches that at least 90% of the Effector Moiety is conjugated to Lysine 188 of the light chain, K188-CL (col. 4, lines 9-58). 
Response to Arguments
For the rejection of claims 54-59 under 35 U.S.C. 102(a)(1) as being anticipated by Bhat, applicant argues:

    PNG
    media_image2.png
    351
    634
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    448
    633
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    223
    627
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    148
    633
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    69
    625
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    173
    625
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    201
    629
    media_image8.png
    Greyscale

Applicant’s arguments have been fully considered but they are not persuasive. In summary, the Applicant’s key argument is that the Ang2-binding peptide is not a reactive-handle as claimed, because 1) the side chain of all lysine residues in Ang2-binding peptide is either protected or occupied; 2) the recited structure is a MAC, so the compounds do not serve the purpose of attaching an effector moiety; 3) the reactive handles are located on the effector moiety/payload. However, as set forth in previous office action, the term “reactive handle” as used herein, refers to a reactive moiety that can partake in a bond-forming reaction under physiological conditions ([0061]), therefore under BRI, claim 54 as stated would encompass any compound of Formula IA, wherein R can be involved in a bond forming reaction under physiological conditions. Applicant argue that all three Lysines in Ang2-binding peptide are not available for partake in a bond-forming reaction. However, side chain of other amino acids in Ang2-binding peptide, e.g. Thioether group of Methoine, can partake in a bond forming reaction under physiological conditions. Furthermore, as previously set forth, Bhat not 
 Thus the rejection is maintained for the reasons of record.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 54, 56-60, 62-65, 67-70, 83-96, and 99 are rejected under 35 U.S.C. 103 as being unpatentable over Hapuarachchige (Hapuarachchige et al., Biomaterials, 35, 2346-2354, Publication Date: 2013-12-15), in view of Bhat (Bhat et al. Patent No.: US 8741291 B2, Publication Date: 2014-06-03, cited in IDS), evidenced by Pierce, Crosslinking Reagents, Technical Handbook, Publication Year: 2006 and ThermoScientific (User Guide: NHS-Azide and NHS-Phosphine Reagents (thermofisher.com, Publication Year: 2013).
Examiner’s Note: for the examination purpose, Lysine 188 is defined according to Kabat numbering of a light chain of the antibody.
Hapuarachchige teaches reacting NHS-PEG4-N3 with trastuzumab which would produce the structure of claims 54, 60 and 62. See Section 2.2 and Figures 1 and 2, as evidenced by Pierce (page 18): 

    PNG
    media_image9.png
    221
    628
    media_image9.png
    Greyscale
   
And ThermoScientific:

    PNG
    media_image10.png
    134
    1203
    media_image10.png
    Greyscale
 
Hapuarachchige teaches a strategy for a two-step, target-specific drug delivery that is driven by biorthogonal click chemistry (page 2347, col. 1, para. 2).
Hapuarachchige teaches multiple biorthogonal click reactions between azido-trastuzumab and a DBCO-functionalized albumin-paclitaxel conjugate (page 2347, col. 2, para. 2). 
Hapuarachchige teaches a biorthogonal click reaction that generate a structure identical to L (Fig. 1):

    PNG
    media_image11.png
    98
    396
    media_image11.png
    Greyscale



    PNG
    media_image12.png
    71
    638
    media_image12.png
    Greyscale

Hapuarachchige teaches that Trastuzumab-PEG-albumin/paclitaxel conjugate, generated by the click reaction, is very potent in killing cancer cells (BT-474 and MDA-MB-231) (Fig 7A-7B, Page 2350, col. 2, para. 5, Table 1), significantly stronger than combination of free trastuzumab and paclitaxel (Page 2350, col. 2, para. 5). The Peg4 DBCO-albumin/Paclitaxel with the trastuzumab PEG4-N3 would produce the structure of claims 63-65 and 70 (Figs. 1-2). 
Hapuarachchige teaches that the strategy has a potential to reduce systemic toxicity while retaining efficacy against target cells (page 2352, col. 2, para. 1).
Hapuarachchige does not teach that the linker is attached to a lysine on the antibody, e.g. lysine 188, which is recited in the amended claims 54 and 63.
Bhat teaches method of covalently attaching a linker and Effector Moiety to the side chain of a lysine residue in the Fab region of the antibody or antigen binding portion thereof (col. 2, lines 45-50).
Bhat teaches it is useful to be able to control the number of Effector Moiety conjugated per antibody, and in doing so, direct the location of conjugation so as to minimize Fc or combining site interference. In some situations, therefore, allow for reduced conjugation, preferentially decorating only a single Lysine188 can be advantageous (col. 7, lines 35-43).

Bhat teaches various antibodies, including Rituximab, Cetuximab, anti-EGF receptor antibody, anti-CD20 antibody (col. 10, lines 22-47).
Bhat teaches that the linker is at least about 60%, or 70%, or 80%, or 90% site-selective for K188 of CLκ (col.4, para.3).
Bhat teaches the method of making various linkers: including Bis-5PEG-PFP and Bis-5PEG-NHS, SEQ ID NO:27-K11-5PEG-PFP, SEQ ID NO:27-K11-5PEG-NHS (Examples 5 and 9) and the method of site-specific conjugating (Lysine188) with the linkers (Examples 10-12, and 20-22).
Bhat teaches that the antibody conjugate show good antitumor activity in two different human xenograft tumor models. And MAC-2 treatment did not affect body weight gain and mice appeared to be in good health throughout the study. Tumors in each groups of animals were allowed to progress to 2000 mm3 as a pseudo-survival study. Both the Ang2-h38c2 and antiIGF1R antibody treated groups had to be stopped by day 48; however, the MAC-2 treated tumor were still below 2000 mm3 at day 94. (Example 19).
Bhat teaches other various leaving groups for Lysine labeling, including PFP and NHS (Example 30).
Bhat teaches that skilled in the art will recognize that various modifications can be made to the present invention (col. 141). 
prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to use the teaching of Hapuarachchige to generate antibody-linker-reactive handle structure and antibody-linker-payload structure and to attach the linker to selective lysine of the antibody as taught by Bhat, because as taught by Bhat lysine conjugation is the most versatile methods for protein modification and lysine188 is located away from key regions of the respective antibody. Bhat teaches the lysine188 antibody conjugate has good therapeutic activity in vivo. In addition, Bhat teaches detailed method of lysine 188 linker conjugation with various linkers. The motivation would have been to generate a more homogenous and more controlled antibody conjugate, as recognized by Bhat. In view of the teachings of the references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.

Response to Arguments
For the rejection of claims 54, 56-60, 62-65, and 67-70 under 35 U.S.C. 103 as being unpatentable over Hapuarachchige in view of Bhat, applicant argues:

    PNG
    media_image13.png
    147
    636
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    73
    633
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    251
    631
    media_image15.png
    Greyscale

Applicant’s arguments have been fully considered but they are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It’s been acknowledged that Hapuarachchige does not teach the selectivity of conjugation to lysine 188 of trastuzumab (antibody). However, as set forth above, Bhat provides enough teachings and motivations to overcome the deficiency. Because site-selective conjugation provides multiple advantages in making antibody-drug conjugates and Bhat teaches the method of Lys188 conjugation, it would motivate one ordinary skilled in the art to generate a better linker-Trastuzumab conjugate: controlled payload and antibody ratio, homogenous and functional antibody, since Lys188 conjugation is unlikely to impact function of the antibody, as recognized by Bhat.
Applicant further argues:

    PNG
    media_image16.png
    579
    640
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    151
    634
    media_image17.png
    Greyscale

Applicant’s arguments have been fully considered but they are not persuasive. 
Although Bhat teaches 72% site selectivity in Table 1, the teachings of Bhat are not so limited. Bhat teaches that at least 90% of the Effector Moiety can be conjugated to Lysine 188 of the light chain, K188-CL.  See column 4 lines 9-58. Additionally, the 
Furthermore, the Declaration of Grzegorz Rymarczyk, filed on October 28, 2021, teach several antibody-linker reactions achieve ~90% of site-selectivity (Appendix Figs. H-R, Table 2). These reactions encompass four antibodies: Palivizumab, Trastuzumab, Antibody #247 and Antibody 3D1; and three linkers: Azido-PEG8-CH2-PFP, Azido-acetyl-Tetrafluorothiophenyl, Bis-(Azido-PEG3)-Lysyl-PEG3-CH2CH2-PFP. However, the claims encompass a broad genus of linkers with a reactive handle selected from the group consisting of an alkyne, cycloalkyne, azide, benzyl azide, 1,3-diene, nitrile oxide, nitrone, tetrazine, and a trans-cyclooctene, or their structurally related derivatives capable of undergoing bio-orthogonal cycloaddition to an appropriate corresponding reaction entity. The evidence of nonobviousness must be commensurate in scope with the claims to rebut the prima facie case of obviousness.  See MPEP 716.02 (d).  Additionally, Bhat teaches that at least 90% of the Effector Moiety can be conjugated to Lysine 188 of the light chain, K188-CL.  Furthermore, the Declarations do not show that the site selectivity is an improvement over the click reactions of Hapuarachchige.  Thus the evidence provided with the Declaration is not sufficient to overcome the obviousness rejection because the claims are not limited to Azido-PEG8-CH2-PFP, Azido-acetyl-Tetrafluorothiophenyl, Bis-(Azido-PEG3)-Lysyl-PEG3-CH2CH2-PFP or an antibody conjugate of any kind. See MPEP 716.02 (e). Thus, in view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

	
New Grounds of Objections and Rejections
Claim Objections
Claim 64 is objected to because of the following informalities:  it ends in a semi-colon.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 89 and 92 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 89 and 92 recite an antibody #247. However, the antibody #247 is not defined by the instant specification. Thus, an ordinary skilled in the art would not be reasonably apprised of the scope of the invention.
Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 97 is rejected under 35 U.S.C. 103 as being unpatentable over Hapuarachchige (Hapuarachchige et al., Biomaterials, 35, 2346-2354, Publication Date: 2013-12-15) and Bhat (Bhat et al. Patent No.: US 8741291 B2, Publication Date: 2014-06-03, cited in IDS), as applied to claims 54, 56-60, 62-65, 67, 68, 70, 83-86, 89-94, 99 and further in view of Chang (Chang et al., US 2016/0208021 A1, Publication Date: 2016-07-21).
Hapuarachchige and Bhat teach as set forth above. However, Hapuarachchige and Bhat do not teach the payload-linker-antibody conjugate of claim 91, wherein (A0 or (B) is a chelator.
Chang teaches antibody-payload conjugate with targeting and effector moieties and methods of making them (whole document).
Chang teaches an embodiment that before the conjugation with a second element, the coupling arm has an azide group. As such, the coupling arm can be linked to the second element having a strained alkyne group (e.g., the DBCO, DIFO, BCN, or DICO group) via SPAAC reaction, as shown below ([0311], scheme 3).

    PNG
    media_image18.png
    792
    574
    media_image18.png
    Greyscale

	Chang teaches that the targeting element is selected from group comprising antibody, and the effector element can be a cytotoxic drug or a chelator complex ([0403], [0375]).
It would have been prima facie obvious to one of ordinarily skilled in the art at the time the invention was filed to use the teaching of Hapuarachchige and Bhat to generate antibody-linker-payload structure and to attach the linker to selective lysine of the antibody (as claim 90), as set forth above, and further use a chelator as a payload as taught by Chang. Because clinical practitioner may combine the most suitable targeting element and the most suitable effector element (payload), which might be a chelator complex, so as to achieve the best therapeutic effect, as recognized by Chang ([0375]). The motivation would have been to generate a better ADC with better therapeutic activity. In view of the teachings of the references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.

98 is rejected under 35 U.S.C. 103 as being unpatentable over Hapuarachchige (Hapuarachchige et al., Biomaterials, 35, 2346-2354, Publication Date: 2013-12-15), Bhat (Bhat et al. Patent No.: US 8741291 B2, Publication Date: 2014-06-03, cited in IDS) and Chang (Chang et al., US 2016/0208021 A1, Publication Date: 2016-07-21), as applied to claims 54, 56-60, 62-65, 67, 68, 70, 83-86, 89-94, 97, 99 and further in view of Thiele (Thiele et al., Angew. Chem. Int. Ed. 2017, S6, 14712-14717, Publication Date: 2017-09-29).
Hapuarachchige, Bhat and Chang teach as set forth above. However, Hapuarachchige, Bhat and Chang do not teach the chelator is macropa.
Thiele teaches that to more generally harness the therapeutic potential of α-particles for soft-tissue metastases, the strategy of targeted alpha-particle therapy (TAT) has emerged, whereby lethal a-emitting radionuclides are conjugated to tumor-targeting vectors using bifunctional chelators to selectively deliver cytotoxic α radiation to cancer cells (Fig. 1a, page 14712, col. 2, para. 1).
Thiele teaches that among the suitable rationuclides for such an application actinium-225 (225Ac) is highly promising for use in TAT (page 14712, col. 2, para. 2).
Thiele teaches that macropa is an exceptional chelator for 225Ac. This ligand completely complexes 225Ac at a concentration that is two orders of magnitude lower than that at which DOTA can effectively radiolabel this α-emitter (page 14715-14716 bridging paragraph).
Thiele teaches 225Ac-macropa-trastuzumab conjugate which retain its 225Ac in human serum after 7 days (Abstract).
225Ac chelation that will facilitate the clinical development of 225Ac TAT for the treatment of soft-tissue metastases (Abstract).
It would have been prima facie obvious to one of ordinarily skilled in the art at the time the invention was filed to use the teaching of Hapuarachchige, Bhat and Chang to generate antibody-linker-chelator structure and to attach the linker to selective lysine of the antibody, and to use a specific chelator: macropa. Because clinical practitioner may combine the most suitable targeting element and the most suitable effector element (payload), which might be a chelator complex, so as to achieve the best therapeutic effect, as recognized by Chang ([0375]). And macropa is an excellent chelator for 225Ac, which can be used in clinical development of TAT for the treatment of soft-tissue metastases. The motivation would have been to generate a better ADC with better therapeutic activity and expand the application of the ADC. In view of the teachings of the references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.

Claim 100 is rejected under 35 U.S.C. 103 as being unpatentable over Hapuarachchige (Hapuarachchige et al., Biomaterials, 35, 2346-2354, Publication Date: 2013-12-15), Bhat (Bhat et al. Patent No.: US 8741291 B2, Publication Date: 2014-06-03, cited in IDS) and Chang (Chang et al., US 2016/0208021 A1, Publication Date: 2016-07-21). as applied to claims 54, 56-60, 62-65, 67, 68, 70, 83-86, 89-94, 97, and 99, and further in view of Anderl (Anderl et al., AACR 102nd Annual Meeting 2011-April 2-6, 2011, Orlando, FL, Abstract 3616)

Anderl teaches that alpha-amanitin blocks RNA polymerase II activity and is the most specific and most potent inhibitor of eukaryotic transcription (Abstract).
Anderl teaches that using the HER2 specific monoclonal antibody Herceptin (Her) as a carrier, the antibody-drug conjugate (ADC) Her-DSC-30.0134 exhibits antiproliferative activity in HER2-expressing human tumor cell lines like SK-OV-3, SK-BR-3 and NCI-N87 in picomolar concentrations, indicating an up to 100.000-fold higher toxicity of the conjugate over non-conjugated alpha-amanitin. On cells lacking the HER2 receptor, e.g. HEK293 cells, toxicity of Her-DSC-30.0134 was not detected up to micromolar concentrations. This is also observed in HEK293 cells transfected with OATP1B3 (which incorporate amanitin similar as hepatocytes) indicating that amanitin-antibody-conjugates are no longer substrates for OATP1B3. These data suggest that a low hepatotoxicity of amanitin conjugates is expected. (Abstract).
Anderl teaches that the ADC is well tolerated in nude mice and shows complete tumor remission in 7 out of 7 animals after a single i.v. injection in the SK-OV-3 and JIMT-1 models. By contrast, Herceptin shows only moderate antitumoral activity in the SK-OV-3 and no activity in the resistant JIMT-1 model, even after multiple injections. These data encourages further examination of amanitin-based antibody conjugates as highly potent and selective compounds for the treatment of various malignancies (Abstract).
prima facie obvious to one of ordinarily skilled in the art at the time the invention was filed to relate the teachings of Hapuarachchige , Bhat and Chang with the teachings of Anderl, because alpha-amanitin provides a new option of toxins to kill the targeted cancer cells. Chang teaches that clinical practitioner may combine the most suitable targeting element and the most suitable effector element (payload), so as to achieve the best therapeutic effect. It is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the Trastuzumab-linker-amanitin conjugate, which has strong therapeutic activity, as showed by Anderl. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claims are allowed.
All other rejections in Office Action of June 28, 2021 are hereby withdrawn in view of the claim amendments, applicant’s arguments and declaration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             
/PETER J REDDIG/Primary Examiner, Art Unit 1642